Citation Nr: 1012939	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 
1987, from September 2001 to October 2001, and from March 
2003 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In January 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  From the date of the hearing, the record was held 
open for 60 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in January 2009 and February 2009, accompanied 
by a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on 
your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for PTSD.

The Veteran contends that he currently suffers from PTSD as 
a result of witnessing body recoveries taking place in a 
river while serving as a coxswain with the Coast Guard 
during a deployment to Philadelphia, Pennsylvania.  He 
acknowledges that he did not handle the dead bodies himself, 
but alleges that he was assigned to a boat in close 
proximity to the recovery mission and that he could see the 
corpses in the water.  A February 2005 memorandum from the 
Coast Guard confirms that the Veteran served in Philadelphia 
from March 2003 to June 2003 as a boat coxswain and boarding 
officer who conducted routine boarding patrols on the 
Delaware River.  On remand, the Veteran's complete service 
personnel file should be obtained through official sources, 
to include records of his job duties while stationed in 
Philadelphia from March 2003 to June 2003.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of PTSD or psychiatric symptoms.  
The Veteran was diagnosed with PTSD (with a note to rule out 
major depression) in June 2007 by a private treatment 
provider, and private treatment records dated in June and 
July 2007 document the Veteran's reports of psychological 
trauma from allegedly witnessing body recoveries while 
stationed in Philadelphia.

As sufficient information has been presented to request 
verification of the aforementioned stressor through official 
sources, an attempt to verify such stressor should be 
accomplished on remand.  If the Veteran's stressor is 
verified, then he should be afforded a VA examination with 
medical opinion by a psychiatrist in order to determine 
whether he suffers from PTSD as a result of that verified 
in-service stressor.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service 
personnel file through official sources, 
to include records of his job duties while 
stationed in Philadelphia from March 2003 
to June 2003.  If records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for PTSD since his 
discharge from service.  After securing 
any necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.  In addition, obtain 
current VA treatment records dating since 
August 2006 from the VA Medical Center in 
Manchester, New Hampshire.

3.  The RO/AMC should attempt to verify 
through official sources the Veteran's 
claimed stressor of witnessing body 
recoveries while serving as a coxswain 
with the Coast Guard in Philadelphia, 
Pennsylvania from March 2003 to June 2003.

4.  If, and only if, the in-service 
stressor is verified, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination by a psychiatrist to determine 
whether the Veteran suffers from PTSD as a 
result of that verified in-service 
stressor.  The claims file must be 
provided to and be reviewed by the 
psychiatrist in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including 
psychological testing, and the results 
should be reported in detail.  A rationale 
for all opinions expressed should be 
provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

